2020 IL App (1st) 171145


                                                                         FIRST DISTRICT
                                                                         FOURTH DIVISION
                                                                         August 27, 2020


No. 1-17-1145


                                                              )   Appeal from the
THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Circuit Court of
                                                              )   Cook County
                Plaintiff-Appellee,                           )
                                                              )
v.                                                            )
                                                              )   No. 14 CR 1867
DWAYNE TOWNS,                                                 )
                                                              )
                                                              )
                Defendant-Appellant.                          )   Honorable
                                                              )   William G. Lacy,
                                                              )   Judge Presiding.
                                                              )



       JUSTICE REYES delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Burke concurred in the judgment and opinion.


                                            OPINION

¶1     Defendant, Dwayne Towns, was indicted on three counts of aggravated criminal sexual

assault, three counts of aggravated kidnapping, and one count of attempted armed robbery, based

on offenses he allegedly committed. Defendant was convicted of two counts of aggravated

criminal sexual assault and two counts of aggravated kidnapping. Defendant was then sentenced

to 30 years’ imprisonment for aggravated criminal sexual assault and 30 years’ imprisonment for

aggravated kidnapping. Both sentences were to be served consecutively for an aggregate 60-year
1-17-1145


sentence.

¶2     On appeal, defendant argues that the State failed to prove beyond a reasonable doubt that

he committed aggravated kidnapping. Further, defendant argues his sentence was a de facto life

sentence and asserts that the trial court failed to consider his employment history, education,

psychiatric disorder, age, cost of incarceration, and community support in mitigation. For the

following reasons, we affirm.

¶3                                       BACKGROUND

¶4     The State alleged that defendant, 48 years old, entered a vehicle in which T.M. was

sleeping, drove her to a vacant lot, pointed his firearm at her, and sexually assaulted her.

Defendant was indicted on three counts of aggravated criminal sexual assault (720 ILCS 5/11-

1.30(a)(4), (a)(8) (West 2010)), three counts of aggravated kidnapping (id. § 10-2(a)(3), (a)(6)),

and one count of attempted armed robbery (id. §§ 8-4(a), 18-2(a)(2)). The State proceeded to

trial on two counts of aggravated criminal sexual assault and two counts of aggravated

kidnapping.

¶5     At trial, T.M. testified as follows. Around 4:15 a.m. on September 4, 2011, T.M. and

T.M.’s cousin, Shaneka, left a night club and went to a restaurant. Shaneka drove, and T.M. sat

in the passenger’s seat. When they arrived, Shaneka left to place their food order while T.M.

stayed in the vehicle. As Shaneka was waiting, T.M. fell asleep with her head resting on the

center console and facing the passenger window. The vehicle then started to move. T.M. woke

up for a moment, but she assumed Shaneka was driving her home, so she fell back asleep. After

the vehicle was parked, T.M. woke up again, and “the first thing I see when I’m waking up is a

silver gun in my face,” T.M. testified. When she woke up and observed defendant’s firearm,

T.M. testified, the vehicle “was parked—it was being put in the park motion.” Later, T.M. would



                                                -2-
1-17-1145


similarly testify that, when she was observing defendant’s firearm, the vehicle “had already been

stopped at this point. What woke me was the parking motion.”

¶6       In court, T.M. identified defendant as the individual who pointed the firearm at her. Prior

to this incident she had never seen defendant before. When defendant aimed his firearm at her,

he said, “If you make me happy, I’ll let you go” and “you know what I want.” Defendant then

left the driver’s seat, walked to the passenger’s side, and opened the door. Defendant, with the

firearm still in his hand, demanded oral sex. T.M. was afraid that defendant might shoot her if

she did not cooperate. T.M. did not know where she was but thought she was in a desolate area

since she could not see any houses or people outside her window. T.M. performed oral sex on

defendant, and he ejaculated on her and her clothing.

¶7       Defendant began pulling down T.M.’s pants. T.M. begged him to stop. Defendant

stopped but then demanded money, forcing T.M. to search the vehicle. T.M. could not find any

money, so defendant searched the driver’s side of the vehicle. Immediately upon defendant

lowering his head to conduct the search, T.M. ran away. She ran barefoot for approximately a

half-mile through an area that contained abandoned vehicles, shrubs, railroad tracks, and broken

glass.

¶8       T.M. eventually reached a residential area, and with her cell phone, she called the police.

Within minutes, the police arrived and transported her to the hospital. T.M. was treated for cuts

and bruises. Her mouth, hands, face, and neck were swabbed for evidence. T.M. testified that the

entire evening was a traumatic experience.

¶9       Shaneka testified that early in the morning on September 4, 2011, she drove herself and

T.M. to a restaurant. T.M. stayed in the vehicle while Shaneka left to place their food order.

When Shaneka returned, T.M. and the vehicle were missing. Shaneka called T.M.’s cell phone,



                                                 -3-
1-17-1145


but she did not answer. Shaneka then proceeded to call T.M.’s house, but there was no response.

Shaneka then flagged down a police vehicle. As Shaneka spoke with the police, T.M. called

Shaneka’s cellphone, telling her “I’m running.” T.M. provided Shaneka with her location, and

Shaneka rode with the police to search for T.M. Shaneka and the police eventually found T.M.

crying and hyperventilating. Her legs had been cut and scraped. T.M. led Shaneka and the police

to Shaneka’s vehicle, which was in an area that Shaneka described as fenced-in, wooded, and

containing no buildings but only grass, junk, scraps, and trees. Shaneka testified that her

possessions in the vehicle had been moved around. Shaneka further testified that she did not

know the defendant, nor had she given him permission to enter or drive her vehicle.

¶ 10   Christine Weathers, an expert in the field of forensic biology, testified that she was the

forensic scientist who analyzed the swabs taken from T.M. Weathers found semen on the swabs

taken from T.M.’s mouth and hands as well as saliva on the swab taken from T.M.’s face.

Weathers preserved the swabs for DNA analysis.

¶ 11   Dana Warren, an expert in the field of forensic DNA analysis, testified that she was the

forensic scientist who analyzed the swabs taken from T.M. Warren found DNA on the swab of

T.M.’s hands and testified that, “in the absence of an identical twin,” the DNA had come from

defendant.

¶ 12   Karen Abbinanti, an expert in the field of forensic DNA analysis, testified that she was a

forensic DNA analyst who analyzed the swabs taken from T.M. Abbinanti found that the sperm

taken from T.M.’s oral swab matched defendant’s profile.

¶ 13   Janice Govern testified that she was a detective for the Chicago Police Department. She

was assigned to investigate the kidnapping and sexual assault of T.M. On December 30, 2013,

Detective Govern was notified that a DNA analysis had implicated defendant. On the same day,



                                                -4-
1-17-1145


Detective Govern went to defendant’s residence and escorted him to the police station. There,

she placed him in a lineup, and from that lineup, T.M. identified defendant as the individual who

kidnapped and sexually assaulted her.

¶ 14   The State rested. Defendant moved for a directed verdict, and the motion was denied.

Defendant did not present any evidence and rested.

¶ 15   Following closing argument and jury instructions, the jury deliberated and found

defendant guilty on all counts. Defendant filed a posttrial motion for judgment notwithstanding

the verdict or, in the alternative, for a new trial. The trial court denied the motion and proceeded

to the sentencing hearing.

¶ 16   The trial court ordered a presentence investigation report (PSI) for defendant. The PSI

indicates defendant’s employment history. From 1980 to 1983, defendant worked at a gas

company. From 1990 to 1993, defendant worked at a toy store. Finally, from 1993 to 2013,

defendant worked as a self-employed contractor. The PSI indicates defendant’s education,

explaining that he obtained his general equivalency diploma (GED). It further indicates that he

completed some college courses, but he did not receive a degree. The PSI also contains

defendant’s entire mental health history. At age 25, defendant was diagnosed with manic

depression and bipolar disorder and had been taking psychotropic medication. Lastly, the PSI

indicates defendant was 48 years old at the time of the incident.

¶ 17   At sentencing, defendant requested the minimum possible sentence. Defense counsel

presented as mitigating evidence a petition signed by 52 residents from his community. The

petitioners stated that defendant had lived in their community for 10 years and had helped

residents carry their groceries, clean their gutters, and mow their lawns. The petitioners also

emphasized that defendant’s incarceration left a void in their community. In further support of a



                                                -5-
1-17-1145


minimum sentence, defense counsel highlighted defendant’s work history. Defense counsel also

stated that defendant earned his GED and earned college credit during his time spent in the

Illinois Department of Corrections (IDOC). In aggravation, the State emphasized T.M.’s

emotional testimony. The State also observed that defendant had been sentenced to the IDOC on

four separate occasions: he had been sentenced to 1 year for possession of a controlled

substance; 8 years for vehicular invasion; 5 years for aggravated robbery; and 54 months for

armed violence, home invasion, and armed robbery.

¶ 18   The trial court stated that it read and reviewed the PSI prepared by the probation

department. The trial court further stated that it considered counsel’s arguments, defendant’s

petition, and the statutory factors in aggravation and mitigation. The trial court merged both

counts of aggravated kidnapping and merged both counts of aggravated criminal sexual assault.

Defendant was sentenced to 30 years’ imprisonment for aggravated kidnapping committed while

armed with a firearm and 30 years’ imprisonment for aggravated criminal sexual assault while

armed with a firearm. These sentences were to be served consecutively, for a total of 60 years.

Defendant filed a motion to reconsider his sentence, which the trial court denied. This appeal

followed.

¶ 19                                       ANALYSIS

¶ 20   On appeal, defendant argues his aggravated kidnapping conviction should be reversed

because the State failed to prove all of the statutory elements beyond a reasonable doubt. In

addition, defendant argues his sentence is excessive because the trial court failed to consider his

employment history, education, psychiatric disorder, age, cost of incarceration, and community

support. We will address each argument in turn.

¶ 21                                  Sufficiency of the Evidence



                                                -6-
1-17-1145


¶ 22   Defendant argues that the State failed to prove all the statutory elements of aggravated

kidnapping beyond a reasonable doubt.

¶ 23   Reviewing courts resolve a sufficiency of the evidence challenge by determining

whether, after considering the evidence in a light most favorable to the State, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt. People v.

Collins, 214 Ill. 2d 206, 217 (2005) (citing People v. Cox, 195 Ill. 2d 378, 387 (2001)). It is the

responsibility of the fact finder, not the reviewing court, to determine the credibility of the

witnesses, resolve any conflicts presented by the evidence, and draw reasonable inferences from

the evidence. People v. Jackson, 232 Ill. 2d 246, 280-81 (2009) (citing People v. Sutherland, 155

Ill. 2d 1, 17 (1992)). A trial court’s judgment can only be set aside when the proof is so

unsatisfactory, improbable, or implausible that it justifies a reasonable doubt as to defendant’s

guilt. People v. Slim, 127 Ill. 2d 302, 307 (1989) (citing People v. Johnson, 114 Ill. 2d 170, 190

(1986)).

¶ 24   Section 10-1 of the Criminal Code of 1961 (Criminal Code) sets forth the elements to be

considered. The Criminal Code defines kidnapping as follows:

               “(a) A person commits the offense of kidnapping when he or she knowingly:

                       (1) and secretly confines another against his or her will;

                       (2) by force or threat of imminent force carries another from one place to

               another with intent secretly to confine that other person against his or her will; or

                       (3) by deceit or enticement induces another to go from one place to

               another with intent secretly to confine that other person against his or her will.”

               720 ILCS 5/10-1(a) (West 2010).

A defendant thus commits kidnapping by confinement, asportation, or inducement. People v.



                                                 -7-
1-17-1145


Siguenza-Brito, 235 Ill. 2d 213, 225 (2009). Here, the State prosecuted defendant under section

10-1(a)(2), or under an asportation theory; in all of defendant’s aggravated kidnapping counts,

the State alleged that defendant “by force or threat of imminent force carried T.M. from one

place to another with intent secretly to confine T.M. against her will.”

¶ 25   Defendant argues that the State failed to prove that defendant, “by force or threat of

imminent force,” carried T.M. from one place to another. 720 ILCS 5/10-1(a)(2) (West 2010).

According to defendant, the State’s evidence demonstrated that before and during T.M.’s

asportation, she was asleep and unaware that defendant was carrying a weapon. It was not until

after the asportation was complete that defendant used force or threat of imminent force; that is,

it was not until after the vehicle was parked that T.M. woke up and became aware of defendant’s

firearm. Accordingly, defendant argues, T.M.’s asportation was not forceful.

¶ 26   We must therefore resolve the following question: whether defendant, by entering

Shaneka’s vehicle without permission and driving a sleeping T.M. from a restaurant to a vacant

lot while armed with a firearm, carried T.M. from one place to another “by force or threat of

imminent force” in violation of the statute.

¶ 27   First, we find that, after considering the evidence in a light most favorable to the State,

the jury could have rationally found that defendant used a threat of imminent force during T.M.’s

asportation. See Collins, 214 Ill. 2d at 217. The parties agree that, when T.M. observed defendant

brandishing his firearm, he communicated a threat of imminent force to T.M. But the parties

disagree as to whether T.M. observed his firearm during her asportation. The State argues she

did; defendant argues she did not. According to T.M.’s testimony, when she observed

defendant’s firearm, the vehicle “was parked—it was being put in the park motion.” She also

testified that, when she was observing defendant’s firearm, the vehicle “had already been



                                                -8-
1-17-1145


stopped at this point” and “[w]hat woke me was the parking motion.”

¶ 28   Viewing this testimony in a light most favorable to the State, a jury could have rationally

concluded that when T.M. testified that “it was being put in the park motion” and “[w]hat woke

me was the parking motion,” she was clarifying that she observed defendant’s firearm as he was

parking the vehicle, or as they were moving. See id. The jury thus could have rationally found

beyond a reasonable doubt that defendant threatened T.M. with his firearm during her

asportation. See id. We emphasize, moreover, that determining T.M.’s credibility, resolving any

conflicts in T.M.’s testimony, and drawing reasonable inferences from that testimony are the

responsibility of the trial court, not the reviewing court. See Jackson, 232 Ill. 2d at 280-81. We

further emphasize the evidence was not so unsatisfactory, improbable, or implausible that it

justified a reasonable doubt as to defendant’s guilt. See Slim, 127 Ill. 2d at 307; see also People

v. Johnson, 2015 IL App (1st) 123249, ¶ 28 (finding that the brevity or limited distance of an

asportation was not dispositive).

¶ 29   Additionally, the jury could have rationally found that defendant used force or threat of

imminent force during her asportation. This conclusion requires that we construe section 10-

1(a)(2) of the Criminal Code to ascertain the meaning of the word “force.” The construction of a

statute involves a question of law; therefore, our standard of review is de novo. People v. Harris,

203 Ill. 2d 111, 116 (2003) (citing People v. Robinson, 172 Ill. 2d 452, 457 (1996)).

¶ 30   When construing a statute, our primary objective is to ascertain and give effect to the

legislature’s intent. People v. Perry, 224 Ill. 2d 312, 323 (2007). The best indication of the

legislature’s intent is the statutory language, given its plain and ordinary meaning. In re Ryan B.,

212 Ill. 2d 226, 232 (2004). Furthermore, when the legislature enacts a statute, we must presume

it acted with the knowledge of prevailing case law. People v. Hickman, 163 Ill. 2d 250, 262



                                                -9-
1-17-1145


(1994). We may not construe a statute in derogation of the common law beyond what the words

of the statute express or beyond what is necessarily implied from what is expressed. Adams v.

Northern Illinois Gas Co., 211 Ill. 2d 32, 69 (2004).

¶ 31   The Criminal Code does not provide a general definition of “force.” See 720 ILCS 5/2-

0.5 to 2-22 (West 2010). Nor does the section that defines “kidnapping” contain a definition of

“force.” See id. § 10-1. We therefore refer to prevailing case law to determine the meaning of the

word “force.”

¶ 32   We first note that Illinois courts have long held that a forcible kidnapping may include

more than physical acts of violence. Moody v. People, 20 Ill. 315, 318 (1858). According to the

Illinois Supreme Court, acts that constitute “force” could be “threats, fraud or other unlawful or

undue influence, amounting substantially to a coercion of the will, so that, if such means had not

been resorted to or employed, it would have required force to effect the removal.” Id. As

observed by our supreme court, an act could constitute “force” if it “subjects the will of the

person abducted, and places such person as fully under the control of the other, as if actual force

were employed.” Id. As support, the court compared its construction with a British court’s

construction of the term “forcible” in a statute defining rape; in the British case, the court

construed a statute that defined rape as a “forcible” act and found that sexual intercourse with a

drugged and unconscious woman was “forcible.” See id. The supreme court then asserted that its

own construction and the British court’s construction were indistinguishable. See id. Therefore,

according to the court, “force” may include acts that are “a coercion of the will” or that place an

individual—even an unconscious individual—under the complete control of an offender. See id.

¶ 33   Illinois courts have also found that a victim need not be aware that they are being

kidnapped during an asportation. See People v. Enoch, 122 Ill. 2d 176, 195 (1988); People v.



                                                - 10 -
1-17-1145


Robinson, 2016 IL App (1st) 130484, ¶¶ 31-32. In Enoch, the victim worked at a hospital, and

two witnesses testified that they observed the victim and the defendant walking from the hospital

back to the victim’s apartment after she had finished her shift. Enoch, 122 Ill. 2d at 181. Several

hours later, the victim was found deceased in her apartment with multiple stab wounds and her

hands bound behind her back. Id. at 182. The defendant was then charged and convicted of

aggravated kidnapping. Id. at 185. On appeal, the defendant argued that the State failed to prove

that he secretly confined the victim beyond a reasonable doubt because the evidence

demonstrated that the victim voluntarily went with the defendant back to her apartment and he

did not have to conceal her location from anyone. Id. at 195. The court disagreed, finding that the

defendant kidnapped the victim despite that she accompanied him voluntarily. See id. The court

concluded that “[t]he victim was secretly confined as effectively in her own home as if defendant

had transported her to some remote isolated place of confinement.” Id. (citing People v.

Mulcahey, 72 Ill. 2d 282, 285 (1978)).

¶ 34   Similarly, in Robinson, 2016 IL App (1st) 130484, ¶ 5, the victim testified that one night

the defendant told her they were going to get dinner and watch a movie. But during the victim’s

asportation, the defendant suggested they instead go to a property that he was considering

buying. Id. ¶ 6. The defendant then led the victim to a boarded-up house in which no one

appeared to live, and the victim testified that defendant raped her there. Id. ¶¶ 7-9. The defendant

was charged and convicted of aggravated kidnapping—that the defendant knowingly, by deceit

or enticement, induced the victim to go from one place to another with intent secretly to confine

her against her will. Id. ¶ 3. On appeal, the defendant argued that he did not use “deceit or

enticement” to induce the victim to go to the house, but we rejected his argument, finding that

the defendant used “deceit or enticement” even though the victim willingly accompanied the



                                               - 11 -
1-17-1145


defendant during the asportation and before she was confined against her will. Id. ¶ 31.

¶ 35   Finally, in People v. Gonzalez, 239 Ill. 2d 471, 474-75 (2011), the defendant had left a

hospital with a couple’s child and was soon after arrested at another hospital two blocks away.

The defendant was convicted of aggravated kidnapping; specifically, the defendant was

convicted of knowingly and secretly confining a child under the age of 13 against her will. Id. at

473. The defendant argued on appeal that she did not secretly confine the child because she was

“in constant public view or awareness.” Id. at 478. The court disagreed, concluding that it long

ago rejected the argument that a victim visible in a public place may never be found to have been

secretly confined. Id. at 481-82 (citing People v. Bishop, 1 Ill. 2d 60 (1953)). “Simply put,” the

court asserted, “the kidnapper may choose to hide the victim in plain sight.” Id. at 482.

¶ 36   With the above case law in mind, we conclude that the jury could have rationally found

that defendant carried T.M. “by force” beyond a reasonable doubt.

¶ 37   The record establishes that defendant, without permission, entered Shaneka’s vehicle

with T.M. sleeping in the passenger’s seat, drove T.M. from the restaurant to a vacant lot, and

pointed his firearm at T.M. when she woke up. During T.M.’s asportation, she was unconscious.

As defendant drove T.M. to the vacant lot, he had placed her under his complete control and

carried her against her will. See Moody, 20 Ill. at 318. It was as if he were using physical force

against T.M.—had he not driven her while she was unconscious, defendant would have needed

to use physical force to move her. See id. That defendant would have needed to use physical

force is demonstrated by evidence that defendant pointed his firearm at T.M. as she woke up and

said, “If you make me happy, I’ll let you go.” It is further demonstrated by T.M.’s testimony that

she did not know defendant or recognize where she was. Finally, it is demonstrated by evidence

that, after the experience, the police found T.M. crying and hyperventilating and that T.M.



                                               - 12 -
1-17-1145


described the night as traumatic.

¶ 38    Contrary to defendant’s argument, T.M. need not have been aware that defendant was

carrying a firearm. See Enoch, 122 Ill. 2d at 195; Robinson, 2016 IL App (1st) 130484, ¶¶ 31-32.

Moreover, she need not have been aware that “force” was being used against her or, as was the

case for the victims in Enoch and Robinson, that she was even being kidnapped in the first place.

See Enoch, 122 Ill. 2d at 195; Robinson, 2016 IL App (1st) 130484, ¶¶ 31-32. Further, that T.M.

was unconscious during her asportation is irrelevant. See Moody, 20 Ill. 2d at 318; Enoch, 122

Ill. 2d at 195. Finally, that defendant carried T.M. in public and in plain sight is irrelevant to the

question of whether he kidnapped her. See Gonzalez, 239 Ill. 2d at 481-82. Defendant

nevertheless forcibly kidnapped T.M. despite being “in constant view or awareness.” See id.

Defendant, therefore, carried T.M. from one place to another “by force.”

¶ 39    In support of his argument, defendant cites People v. Ware, 11 Ill. App. 3d 697 (1973). In

that case, the victims had offered the defendants a ride back to their apartment, and as the victims

approached the defendants’ apartment, one of the defendants pointed a firearm at the victims and

demanded they enter the apartment. Id. at 699. After that initial threat, the defendants did not

threaten the victims with the firearm again. Id. The defendants were convicted of aggravated

kidnapping, which required the State to prove that the victims did not consent to their

confinement. Id. at 701. On appeal, the defendants argued that the State failed to prove lack of

consent, asserting that the defendants did not use force to confine the victims in the apartment

since they were unaware of the firearm after the defendant’s initial threat. Id. The reviewing

court in Ware disagreed, finding that “the mere knowledge that the gun was present in the

apartment coupled with the early display of willingness to use it by [the defendant] was

sufficient to instill fear in the two victims.” Id.



                                                  - 13 -
1-17-1145


¶ 40   Citing Ware, defendant emphasizes that he could not have carried T.M. “by force or

threat of imminent force” because it was not until after he parked the vehicle that T.M. knew that

defendant had a firearm. By the time T.M. became aware of the firearm, the asportation was

complete. According to defendant, T.M. becoming aware of the firearm before or during the

asportation is the only way defendant could have “by force or threat of imminent force” carried

T.M. from one place to another. But Ware does not support defendant’s contention. That case

found knowledge of defendant’s firearm and the initial threat were sufficient to constitute

“force”; it does not stand for the proposition that a victim must be aware of a firearm or that a

victim must be aware that force is being used against her. See id. As the reviewing court’s

determination was highly fact-specific, Ware does not preclude our construction of the word

“force” in this case. See id. Defendant had already used “force” when he drove an unconscious

T.M. from the restaurant to the vacant lot, placing her under his complete control and carrying

her against her will. See Moody, 20 Ill. at 318.

¶ 41   Thus, reviewing the evidence in the light most favorable to the State, we conclude the

jury rationally could have found beyond a reasonable doubt that defendant “by force or threat of

imminent force” carried T.M. from one place to another.

¶ 42                                  Excessive Sentence

¶ 43   Defendant also argues his sentence is excessive, first asserting that he was given a

de facto life sentence.

¶ 44   “It is well settled that a trial judge’s sentencing decisions are entitled to great deference

and will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App.

3d 796, 800 (2007); People v. Snyder, 2011 IL 111382, ¶ 36. A trial court abuses its discretion

when its ruling is arbitrary, fanciful, unreasonable, or where no reasonable person would take the



                                                - 14 -
1-17-1145


view adopted by the trial court. People v. Caffey, 205 Ill. 2d 52, 89 (2001). An abuse of

discretion standard is highly deferential to the circuit court. Davis v. Kraff, 405 Ill. App. 3d 20,

28 (2010). “A sentence which falls within the statutory range is not an abuse of discretion unless

it is manifestly disproportionate to the nature of the offense.” Jackson, 375 Ill. App. 3d at 800.

¶ 45   Here, defendant was sentenced to 30 years for aggravated criminal sexual assault

committed while armed with a firearm and 30 years for aggravated kidnapping while armed with

a firearm. Aggravated criminal sexual assault is a Class X felony, carrying a sentence of 6 to 30

years. 720 ILCS 5/11-1.30(d)(1) (West 2010); 730 ILCS 5/5-4.5-25(a) (West 2010). Aggravated

criminal sexual assault committed while armed with a firearm mandates that another 15 years be

added to the sentence. 720 ILCS 5/11-1.30(d)(1) (West 2010). In addition, aggravated

kidnapping is a Class X felony, carrying a sentence of 6 to 30 years. Id. § 10-2(b); 730 ILCS 5/5-

4.5-25(a) (West 2010). Aggravated kidnapping committed while armed with a firearm also

mandates that another 15 years be added to the sentence. 720 ILCS 5/10-2(b) (West 2010).

¶ 46   Defendant could have received a minimum sentence of 42 years or a maximum sentence

of 90 years. Defendant was sentenced to 60 years, which falls within the statutory range. See

Jackson, 375 Ill. App. 3d at 800. Furthermore, this court has recognized that, so long as a

defendant’s lengthy prison sentence is not otherwise an abuse of discretion, it will not be found

improper merely because it arguably amounts to a de facto life sentence. People v. Martin, 2012

IL App (1st) 093506, ¶ 50. Thus, while the trial court arguably sentenced defendant, who was 54

at the time, to a de facto life sentence, defendant’s 60-year sentence was still within the statutory

range. See id.

¶ 47   Defendant next argues that the trial court failed to consider his employment history,

education, psychiatric disorder, age, cost of incarceration, and community support.



                                                - 15 -
1-17-1145


¶ 48   All sentences must reflect the seriousness of the offense committed and the objective of

rehabilitating offenders to useful citizenship. People v. Williams, 2017 IL App (1st) 150795,

¶ 44. The trial court must consider all factors in mitigation and aggravation. People v. Quintana,

332 Ill. App. 3d 96, 109 (2002). The seriousness of the crime, however, is the most important

factor to consider. People v. Willis, 2013 IL App (1st) 110233, ¶ 123. Furthermore, when

considering a defendant’s sentence, we presume the trial court considered all the factors in

mitigation, and that presumption cannot be overcome without evidence from the record

demonstrating that the trial court did not consider mitigating factors. People v. Flores, 404 Ill.

App. 3d 155, 158 (2010). We will defer to the trial court’s judgment since, “having observed the

defendant and the proceedings, it had the opportunity to weigh defendant’s demeanor,

credibility, general moral character, mentality, habits, social environment, and age.” People v.

Sandifer, 2017 IL App (1st) 142740, ¶ 81 (citing People v. Alexander, 239 Ill. 2d 205, 213

(2010)). We may not reweigh the factors considered by the trial court. Flores, 404 Ill. App. 3d at

158. In addition, the existence of mitigating factors does not mandate the imposition of a

minimum sentence, nor does it preclude the imposition of the maximum sentence. Id.

¶ 49   Defendant fails to assert any evidence that the trial court did not consider defendant’s

employment history, education, psychiatric disorder, age, cost of incarceration, and community

support. At sentencing, the trial court stated that it considered the PSI, counsel’s arguments,

defendant’s petition, and the statutory factors in aggravation and mitigation.

¶ 50   The PSI includes information that defendant argues the trial court did not consider.

Defendant’s entire employment history is contained within the PSI, and during defendant’s

sentencing hearing, defense counsel emphasized that defendant “has been gainfully employed”

and noted each job defendant has had—first he worked at a gas company, then at a toy store, and



                                               - 16 -
1-17-1145


then as a self-employed contractor for 20 years leading up to his incarceration. Defendant’s

education is also in the PSI. It states that while defendant was incarcerated, defendant obtained

his GED and completed college courses. Defense counsel brought up defendant’s education at

sentencing. The PSI contains defendant’s health history. It notes that, at age 25, defendant was

first treated by a medical health professional who diagnosed defendant with manic depression

and bipolar disorder. The PSI further notes that, since he was 25, he has been taking

psychotropic medication. In addition, the PSI contains defendant’s age, and defendant does not

assert any evidence that the trial court did not consider defendant’s cost of incarceration.

¶ 51   As to defendant’s community support, the trial court stated, “I have looked at the petition

that’s printed by the defense.” As defense counsel explained at sentencing, that petition was

signed by 52 individuals who lived in defendant’s community. The petition stated that defendant

had helped the petitioners carry their groceries, clean their gutters, and mow their lawns. The

petition further stated that defendant’s incarceration left a void in the community.

¶ 52   Finally, we emphasize the seriousness of defendant’s crimes. See Willis, 2013 IL App

(1st) 110233, ¶ 123. Defendant entered Shaneka’s vehicle while T.M. was sleeping, drove T.M.

to a vacant lot, and as she woke up, brandished a firearm and threatened her. While he was

holding a firearm, he forced T.M. to perform oral sex and ejaculated on her and her clothing.

Defendant then attempted to take her clothes off and steal any money in the vehicle. T.M. could

escape only by running barefoot through an abandoned lot with broken glass and was taken to

the hospital for treatment. T.M. testified that she was traumatized.

¶ 53   We therefore find that defendant’s sentence was not manifestly disproportionate to the

nature of his offenses. See Jackson, 375 Ill. App. 3d at 800. Accordingly, we find that the trial

court did not abuse its discretion. There is no basis to disturb the trial court’s judgment.



                                                - 17 -
1-17-1145


¶ 54                                CONCLUSION

¶ 55   For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 56   Affirmed.




                                             - 18 -
1-17-1145




                                 No. 1-17-1145


Cite as:                 People v. Towns, 2020 IL App (1st) 171145


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 14-CR-
                         1867; the Hon. William G. Lacy, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Aliza R. Kaliski, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Annette Collins, and Krista S. Peterson, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                      - 19 -